OPINION — AG — ** HUNTING LICENSE — WILDLIFE CONSERVATION ** (1) A OKLAHOMA RESIDENT WHO HAS REACHED THE AGE OF SIXTY FIVE(65) YEARS IS REQUIRED BY CURRENTLY EXISTING GAME AND FISH REGULATIONS TO PURCHASE A SPECIAL PERMIT OR LICENSE TO PARTICIPATE IN THE COMING OPEN SEASON ON DEER DURING THE MONTH OF NOVEMBER, 1957 (2) AN OKLAHOMA RESIDENT WHO HAS REACHED THE AGE OF SIXTY FIVE(65) IS 'NOT' REQUIRED TO PURCHASE THE REGULAR HUNTING LICENSE PRESCRIBED IN 29 Ohio St. 203 [29-203], EITHER TO HUNT DEER OR TO DO OTHER TYPES OF HUNTING IN THIS STATE, PROVIDED THAT SUCH PERSON ARE REQUIRED TO COMPLY WITH OTHER REQUIREMENTS OF LAW IN CONNECTION WITH HUNTING. (ELIGIBILITY, REQUIREMENTS, AGE, SPECIAL PERMIT, SPECIAL LICENSE, DEER LICENSE) CITE: 29 Ohio St. 213 [29-213], 29 Ohio St. 520 [29-520], ARTICLE XXVI, 20 Ohio St. 104 [20-104], 20 Ohio St. 121 [20-121], 20 Ohio St. 132 [20-132] [20-132], 29 Ohio St. 222 [29-222], 29 Ohio St. 226 [29-226] [29-226], 29 Ohio St. 509 [29-509] (JAMES P. GARRETT)